191 S.W.3d 539 (2004)
358 Ark. 432
Kirby ARBAUGH, Appellant,
v.
A.G. PROCESSING, INC., Appellee.
No. 04-682.
Supreme Court of Arkansas.
September 16, 2004.
Frederick S. "Rick" Spencer, Mountain Home, for appellant.
Anderson, Murphy & Hopkins, L.L.P., by: Randy P. Murphy, Little Rock, for appellee.
PER CURIAM.
Appellant, Kirby Arbaugh, has tendered a petition for review from a 6-3 court of appeals' decision affirming the workers' compensation commission. In his petition, *540 appellant challenges the sufficiency of the evidence.
We grant appellant's petition. In granting this petition for review, we note that appellee contends that the petition for review was not timely filed. We disagree. The petition was timely tendered to our clerk for filing on June 18, 2004. The filing fee was not paid until June 23, 2004.
In D.B. Griffin Warehouse, Inc. v. Sanders, 336 Ark. 264, 986 S.W.2d 835 (1999), we endorsed the practice of the clerk's office to accept records as timely filed when the records are tendered on time and when the filing fee is subsequently paid. We stated that "[i]n such cases, the date of tender becomes the date of filing, and the record is marked filed as of that date." Id.
In this case, the file-stamp should reflect the date that the petition was tendered, which is June 18, 2004. Accordingly, we conclude that the petition for review was timely filed.
Petition granted.